UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6919


RICHIE LEO WILLIAMS,

                    Plaintiff - Appellant,

             v.

GORDON F. WILLIS, Circuit Court Judge; TARA BETH COLEMAN, Attorney;
FREDERICKSBURG CIRCUIT COURT; KEVIN D. GROSS, Assistant
Commonwealth Attorney; KING GEORGE COMMONWEALTH ATTORNEY'S
OFFICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00173-CMH-IDD)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richie Leo Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richie Leo Williams appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice under 28 U.S.C. § 1915A(b) (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Williams v. Willis, No. 1:17-cv-00173-CMH-IDD (E.D. Va.

June 30, 2017). We also deny Williams’ motions to correct the record and to amend the

complaint. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           2